           Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

--------------------------------------------------------------x
   Shayla Chatman,

                             Plaintiff,                           C.A. No.:




           -against-                                              DEMAND FOR JURY TRIAL

  Equifax Information Services, LLC,
  Experian Information Solutions, Inc.,
  Peoples Commerce, Inc.

                              Defendant(s).
--------------------------------------------------------------x

                                                COMPLAINT

        Plaintiff Shayla Chatman (“Plaintiff”), by and through her attorneys, and as for her

Complaint against Defendant Equifax Information Services, LLC (“Equifax”), Defendant

Experian Information Solutions, Inc. (“Experian”), and Defendant Peoples Commerce, Inc.

(“Peoples Commerce”), respectfully sets forth, complains, and alleges, upon information and

belief, the following:

                                      JURISDICTION AND VENUE

      1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

           U.S.C. § 1681p et seq.

      2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) due to the

           fact that a substantial part of the events or omissions giving rise to the claim occurred in

           this judicial district.




                                                         1
    Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 2 of 16




3. Plaintiff brings this action for damages arising from the Defendants’ violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

                                     PARTIES

4. Plaintiff is a resident of the Commonwealth of Pennsylvania, County of Delaware.

5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

6. Defendant Equifax Information Services, LLC, was a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district.

7. At all times material here to Equifax was a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information

   concerning consumers for the purpose of furnishing consumer reports, as said term is

   defined under 15 U.S.C. § 1681a(p) to third parties.

8. At all times material hereto, Equifax disbursed such consumer reports to third parties

   under a contract for monetary compensation.

9. Defendant Experian Information Solutions, Inc., was a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district.

10. At all times material here to Experian was a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information

   concerning consumers for the purpose of furnishing consumer reports, as said term is

   defined under 15 U.S.C. § 1681a(p) to third parties.




                                          2
    Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 3 of 16




11. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

12. Defendant Peoples Commerce is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2, with an address at 2626 W. Ridge Pike,

   Trooper, PA 19403.

                            FACTUAL ALLEGATIONS

13. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                          Peoples Commerce Dispute and Violation

14. On information and belief, on a date better known to Defendants Equifax and Experian

   (hereinafter “the Bureaus”), the Bureaus prepared and issued credit reports concerning

   the Plaintiff that included inaccurate and materially misleading information relating to

   Plaintiff’s Peoples Commerce account, (account P00982X).

15. The inaccurate information furnished by Defendant Peoples Commerce and published

   by the Bureaus is inaccurate and misleading because the car that was financed by the

   loan in question was broken and ultimately resulted in Peoples Commerce taking back

   the car.

16. Furthermore, Peoples Commerce had agreed to remove this trade line from Plaintiff’s

   credit report in response to a Consumer Finance Protection Bureau complaint that the

   Plaintiff filed when this misinformation occurred.




                                           3
    Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 4 of 16




17. The Bureaus have been reporting this inaccurate information through the issuance of

   false and inaccurate credit information and consumer reports that they have

   disseminated to various persons and credit grantors, both known and unknown.

18. Plaintiff notified the Bureaus that she disputed the accuracy of the information being

   reported on or around January 7, 2020, specifically stating in separate letters sent to

   each of the Bureaus that she was disputing the reporting of her Peoples Commerce

   account.

19. In the dispute sent to the Bureaus, Plaintiff included the results of her CFPB complaint

   that stated the account was to be removed.

20. It is believed and therefore averred that the Bureaus notified Defendant Peoples

   Commerce of Plaintiff’s disputes.

21. Upon receipt of the dispute of the account from the Bureaus, Peoples Commerce failed

   to timely conduct a reasonable investigation and continued to report false and

   inaccurate adverse information on the consumer reports of the Plaintiff with respect to

   the disputed account.

22. Had Peoples Commerce performed a reasonable investigation, it would have been

   discovered to Peoples Commerce that this tradeline should have been deleted from

   Plaintiff’s credit report.

23. Despite the dispute by the Plaintiff that the information on her consumer report was

   inaccurate with respect to the disputed Peoples Commerce account, the Bureaus did not

   evaluate or consider any of the information, claims, or evidence of the Plaintiff and did

   not make a reasonable attempt to substantially reasonably verify that the derogatory

   information concerning the disputed account was inaccurate.




                                           4
    Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 5 of 16




24. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation and by failing to delete the disputed tradeline within 30 days of receiving

   Plaintiff’s dispute letters.

25. Had the Bureaus performed a reasonable investigation of the Plaintiff’s dispute, it

   would have been revealed to the Bureaus that the account should have been deleted

   from Plaintiff’s credit report as agreed to by Peoples Commerce.

26. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate

   such inaccurate information to other third parties, persons, entities and credit grantors,

   as evidenced by the inquiries on the Plaintiff’s credit report in the form of hard and soft

   pulls.

27. As a result of Defendants’ failure to comply with the FCRA, the Plaintiff suffered

   concrete harm in the form of loss of credit, loss of ability to purchase and benefit from

   credit, a chilling effect on applications for future credit, and the mental and emotional

   pain, anguish, humiliation and embarrassment of credit denial.

                            FIRST CAUSE OF ACTION
                    (Willful Violation of the FCRA as to Equifax)

28. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

29. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

30. Equifax violated 15 U.S.C. § 1681e by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report

   and credit files that Equifax maintained concerning the Plaintiff.




                                           5
    Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 6 of 16




31. Equifax has willfully and recklessly failed to comply with the FCRA. The failure of

   Equifax to comply with the FCRA include but are not necessarily limited to the

   following:

         a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Equifax to

             delete; and

         h) The failure to take adequate steps to verify information Equifax had reason to

             believe was inaccurate before including it in the credit report of the consumer.

32. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on




                                           6
         Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 7 of 16




         future applications for credit, and the mental and emotional pain, anguish, humiliation

         and embarrassment of credit denial.

     33. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

         actual, statutory and punitive damages in an amount to be determined by a Judge and/or

         Jury pursuant to 15 U.S.C. § 1681n.

     34. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

       WHEREFORE, Plaintiff, Shayla Chatman, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                               SECOND CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Equifax)

     35. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

         stated herein with the same force and effect as if the same were set forth at length herein.

     36. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     37. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

         the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

         conducting reinvestigation and by failing to maintain reasonable procedures with which

         to verify the disputed information in the credit file of the Plaintiff.

     38. Equifax has negligently failed to comply with the FCRA. The failure of Equifax to

         comply with the FCRA include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;



                                                  7
    Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 8 of 16




         b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Equifax had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;

         g) The failure to promptly delete information that was found to be inaccurate, or

             could not be verified, or that the source of information had advised Equifax to

             delete;

         h) The failure to take adequate steps to verify information Equifax had reason to

             believe was inaccurate before including it in the credit report of the consumer.

39. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

   future applications for credit, and the mental and emotional pain, anguish, humiliation

   and embarrassment of credit denial.

40. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

   damages under 15 U.S.C. § 1681o.

41. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in

   an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.




                                           8
         Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 9 of 16




       WHEREFORE, Plaintiff, Shayla Chatman, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681o.

                                THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Experian)

     42. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

         stated herein with the same force and effect as if the same were set forth at length herein.

     43. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

         seq.

     44. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

         procedures to assure maximum possible accuracy in the preparation of the credit report

         and credit files that Experian maintained concerning the Plaintiff.

     45. Experian has willfully and recklessly failed to comply with the FCRA. The failure of

         Experian to comply with the FCRA include but are not necessarily limited to the

         following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

                c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;

                d) The failure to promptly and adequately investigate information which

                   Defendant Experian had notice was inaccurate;




                                                 9
        Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 10 of 16




              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to continuously note in the credit report that the Plaintiff disputed

                  the accuracy of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete; and

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

     46. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

         future applications for credit, and the mental and emotional pain, anguish, humiliation

         and embarrassment of credit denial.

     47. The conduct, action and inaction of Experian was willful rendering Experian liable for

         actual, statutory and punitive damages in an amount to be determined by a Judge and/or

         Jury pursuant to 15 U.S.C. § 1681(n).

     48. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

       WHEREFORE, Plaintiff, Shayla Chatman, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.




                                                 10
   Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 11 of 16




                         FOURTH CAUSE OF ACTION
                 (Negligent Violation of the FCRA as to Experian)

49. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

50. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

   et seq.

51. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

   the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

   conducting reinvestigation and by failing to maintain reasonable procedures with which

   to verify the disputed information in the credit file of the Plaintiff.

52. Experian has negligently failed to comply with the FCRA. The failure of Experian to

   comply with the FCRA include but are not necessarily limited to the following:

         a) The failure to follow reasonable procedures to assure the maximum possible

             accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the Plaintiff

             after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory credit

             information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information which

             Defendant Experian had notice was inaccurate;

         e) The continual placement of inaccurate information into the credit report of the

             Plaintiff after being advised by the Plaintiff that the information was inaccurate;

         f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

             the information;



                                           11
        Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 12 of 16




                g) The failure to promptly delete information that was found to be inaccurate, or

                   could not be verified, or that the source of information had advised Experian to

                   delete; and

                h) The failure to take adequate steps to verify information Experian had reason to

                   believe was inaccurate before including it in the credit report of the consumer.

     53. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

         future applications for credit and the mental and emotional pain, anguish, humiliation

         and embarrassment of credit denial.

     54. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

         damages under 15 U.S.C. § 1681o.

     55. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in

         an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

       WHEREFORE, Plaintiff, Shayla Chatman, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.

                               FIFTH CAUSE OF ACTION
            (Willful Violation of the FCRA as to Defendant Peoples Commerce)

     56. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

         stated herein with the same force and effect as if the same were set forth at length herein.

     57. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

         seq.




                                                12
   Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 13 of 16




58. Pursuant to the FCRA, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

59. Pursuant to the FCRA, a furnisher of disputed information is notified by the reporting

   agency when the agency receives a notice of dispute from a consumer such as the

   Plaintiff. The furnisher must then conduct a timely investigation of the disputed

   information and review all relevant information provided by the agency.

60. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the Defendant must be reported to other agencies which were supplied

   such information.

61. The Defendant Peoples Commerce violated 15 U.S.C. § 1681 by the publishing of

   inaccurate information; by failing to fully and properly investigate the dispute of the

   Plaintiff with respect to the inaccurate information; by failing to review all relevant

   information regarding same by failing to correctly report results of an accurate

   investigation to the credit reporting agencies.

62. Specifically, the Defendant Peoples Commerce continued to report this account on the

   Plaintiff’s credit report after being notified of her dispute regarding the inaccurate and

   materially misleading account information.

63. As a result of the conduct, action and inaction of the Defendant Peoples Commerce, the

   Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

   from credit, a chilling and detrimental effect on future applications for credit, and the

   mental and emotional pain, anguish, humiliation and embarrassment of credit denials.




                                           13
        Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 14 of 16




     64. The conduct, action and inaction of Defendant Peoples Commerce was willful, rendering

         Defendant Peoples Commerce liable for actual, statutory and punitive damages in an

         amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

     65. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

         Peoples Commerce in an amount to be determined by the Court pursuant to 15 U.S.C.

         § 1681n.

       WHEREFORE, Plaintiff, Shayla Chatman, an individual, demands judgment in her favor

against Defendant Peoples Commerce for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681n.

                               SIXTH CAUSE OF ACTION
           (Negligent Violation of the FCRA as to Defendant Peoples Commerce)

     66. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

         stated herein with the same force and effect as if the same were set forth at length herein.

     67. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     68. Pursuant to the FCRA, all persons who furnished information to reporting agencies must

         participate in re-investigations conducted by the agencies when consumers dispute the

         accuracy and completeness of information contained in a consumer credit report.

     69. Pursuant to the FCRA, a furnisher of disputed information is notified by the reporting

         agency when the agency receives a notice of dispute from a consumer such as the

         Plaintiff. The furnisher must then conduct a timely investigation of the disputed

         information and review all relevant information provided by the agency.

     70. The results of the investigation must be reported to the agency and, if the investigation

         reveals that the original information is incomplete or inaccurate, the information from a



                                                14
        Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 15 of 16




         furnisher such as the above-named Defendant must be reported to other agencies which

         were supplied such information.

     71. Defendant Peoples Commerce is liable to the Plaintiff for failing to comply with the

         requirements imposed on furnishers of information pursuant to 15 U.S.C. § 1681.

     72. After receiving the Dispute Notices from Equifax and Experian, Defendant Peoples

         Commerce negligently failed to conduct its reinvestigation in good faith.

     73. A reasonable investigation would require a furnisher such as Defendant Peoples

         Commerce to consider and evaluate a specific dispute by the consumer, along with all

         other facts, evidence and materials provided by the agency to the furnisher.

     74. Had Peoples Commerce done a reasonable investigation, it would have discovered this

         tradeline should have been deleted from Plaintiff’s credit report.

     75. The conduct, action and inaction of Defendant Peoples Commerce was negligent,

         entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

     76. As a result of the conduct, action and inaction of the Defendant Peoples Commerce, the

         Plaintiff suffered damage for the loss of credit, loss of the ability to purchase and benefit

         from credit, a chilling and detrimental effect on future applications for credit, and the

         mental and emotional pain, anguish, humiliation and embarrassment of credit denials.

     77. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

         Defendant Peoples Commerce in an amount to be determined by the Court pursuant to

         15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Shayla Chatman, an individual, demands judgment in her favor

against Defendant Peoples Commerce, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681o.




                                                 15
   Case 2:21-cv-03730-CFK Document 1 Filed 08/20/21 Page 16 of 16




                           DEMAND FOR TRIAL BY JURY

78. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

   issues in this complaint to which Plaintiff is or may be entitled to a jury trial.

                               PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

 a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

     each negligent violation as alleged herein;

 b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

 c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

 d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

 e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

 f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

     U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

 g) For any such other and further relief, as well as further costs, expenses and

     disbursements of this action as this Court may deem just and proper.

                         GARIBIAN LAW OFFICES, P.C.

                         /s/ Antranig Garibian
                         Antranig Garibian, Esq.
                         PA Bar No. 94538
                         1800 John F. Kennedy Blvd., Suite 300
                         Phila., PA 19103
                         Phone: (215) 326-9179
                         ag@garibianlaw.com
                         Attorneys for Plaintiff




                                           16
